DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 8, 10, 14, 17-20, 22-23, 25-26 and 28-29 are canceled; claims 1, 5-7, 9, 11-13, 15-16, 21, 24, 27 and 30-36 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9, 11-13, 15-16, 21, 24, 27 and 30-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattad et al., US 2018/0332533.
Claim 1, Bhattad discloses (fig 11) a method for detecting information, operable by a user equipment, comprising: 
obtaining a time gap ([0084] The ramp up period 1111 may comprise one or more signals, such as pilot signals (CRS/NRS/other pilot signals) that allow a UE to obtain timing and frequency synchronization with a base station) between a first occasion (fig 11, wake up signal 1130) and a second occasion (fig 11, MPDCCH monitoring 1114), wherein the first occasion is an occasion of an early indication signal (fig 11, wake up signal is detected), and the second occasion is an occasion of a physical downlink control channel (PDCCH) (fig 11, MPDCCH 1114) corresponding to the early indication signal (fig 11, wake up signal is detected), 
wherein the early indication signal comprises at least one of a wake-up signal (WUS) (fig 11, wake up signal 1130) or a go-to-sleep signal (GTS) (fig 11, sleep 1115); 
determining the occasion of the early indication signal ([0084] The ramp up period 1111 may comprise one or more signals, such as pilot signals (CRS/NRS/other pilot signals) that allow a UE to obtain timing and frequency synchronization with a base station. Once the wake-up signal 1130 is detected) based on the second occasion (fig 11, [0084] Once the wake-up signal 1130 is detected, the UE will monitor the MPDCCH channel 1114 during a paging transmission window 1135) and the time gap (fig 11, [0084] receiving an exemplary wake up signal in the wake-up signal 1130 search space 1112), in a case that the second occasion is determined (fig 11, [0084] Once the wake-up signal 1130 is detected, the UE will monitor the MPDCCH channel 1114 during a paging transmission window 1135); 
performing blind detection for a paging signal or the PDCCH ([0164] In an exemplary embodiment, the UE may perform blind detection of a wake-up signal for multiple lengths of the wake-up signal and one or more positions) or continuing to sleep, in a case that the early indication signal is detected at the determined occasion of the early indication signal (fig 11, wake up signal is detected); 
wherein the determining the occasion of the early indication signal comprises: 
determining a start time or an end time of a maximum duration of the early indication signal (fig 11, [0084] a ramp up period 1111 and prior to receiving an exemplary wake up signal in the wake-up signal 1130 search space 1112), or, 
determining a start time or an end time of an actual duration of the early indication signal (fig 11, [0084] a ramp up period 1111 and prior to receiving an exemplary wake up signal in the wake-up signal 1130 search space 1112).   
Claim 5, Bhattad discloses the method according to claim 1, wherein: 
the number of the actual duration is at least one (fig 11, [0084] wake up signal in the wake-up signal 1130 search space 1112), and the start time of each of the at least one actual duration is the same as the start time of the maximum duration of the early indication signal (fig 11, [0084] wake up signal in the wake-up signal 1130 search space 1112); or, 
App. No. 16/969,275Page 2 of 13the number of the actual duration is at least one, and the end time of each of the at least one actual duration is the same as the end time of the maximum duration.  
Claim 6, Bhattad discloses the method according to claim 1, wherein in a case that the number of the actual duration is at least two (fig 11 [0084] a ramp up period 1111 and prior to receiving an exemplary wake up signal in the wake-up signal 1130 search space 1112), the performing blind detection for the paging signal or the PDCCH comprises: 
performing blind detection in the at least two actual durations ( [0164] In an exemplary embodiment, the UE may perform blind detection of a wake-up signal for multiple lengths of the wake-up signal and one or more positions).  
Claim 7, Bhattad discloses the method according to claim 1, wherein: 
the second occasion is a start time or an end time of time domain transmission unit(s) where the PDCCH is located (fig 3, [0056] a resource block contains 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain), and the time domain transmission unit(s) comprises any of the following: 
a time domain symbol, a subframe (fig 3, [0056] a resource block contains 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain) or a slot ([0056] time slot).  
Claim 9, Bhattad discloses the method according to claim 1, wherein a duration of the time gap is related to at least one of the following: 
a type of a receiver that receives the early indication signal ([0084] receiving an exemplary wake up signal in the wake-up signal 1130 search space 1112); 
a preset behavior of the user equipment, wherein the preset behavior comprises: 
the user equipment performing downlink synchronization only based on the early indication signal, or, 
the user equipment performing downlink synchronization based on the early indication signal and a synchronous signal block, or, 
the user equipment performing downlink synchronization only based on a synchronous signal block; or, 
a frequency domain transmission resource of the early indication signal, and a frequency domain transmission resource of the PDCCH corresponding to the early indication signal.  
Claim 11, Bhattad discloses the method according to claim 1, wherein the time gap is determined by the user equipment ([0084] receiving an exemplary wake up signal in the wake-up signal 1130 search space 1112), or, the time gap is configured by a network device for the user equipment ([0084] receiving an exemplary wake up signal in the wake-up signal 1130 search space 1112), or the time gap is predefined by a protocol.  
Claim 12, Bhattad discloses the method according to claim 11, wherein the time gap is configured for the user equipment ([0084] receiving an exemplary wake up signal in the wake-up signal 1130 search space 1112) or a group of user equipments by the network device through preset signaling, and the preset signaling comprises at least one of: 
broadcast signaling, radio resource control (RRC) signaling, media access control (MAC) control element (CE) or a PDCCH (fig 11, MPDCCH monitoring 1114).  
Claim 13, Bhattad discloses the method according to claim 11, wherein in a case that the time gap is configured for the user equipment by the network device or the time gap is predefined by the protocol, after obtaining the time gap between the first occasion and the second occasion, the method further comprises: 
determining a target synchronization manner for downlink synchronization based on the time gap ([0084] The ramp up period 1111 may comprise one or more signals, such as pilot signals (CRS/NRS/other pilot signals) that allow a UE to obtain timing and frequency synchronization with a base station), wherein the target synchronization manner comprises: 
performing downlink synchronization based on the early indication signal ([0084] The ramp up period 1111 may comprise one or more signals, such as pilot signals (CRS/NRS/other pilot signals) that allow a UE to obtain timing and frequency synchronization with a base station), or, 
performing downlink synchronization based on the early indication signal and a synchronous signal block, or, 
performing downlink synchronization based on a synchronous signal block.  
Claim 15, see claim 1 for the rejection, Bhattad discloses (fig 6, UE 650) a user equipment, comprising: 
a processor (fig 6, processor), 
a memory (fig 6, memory), and a program stored on in memory ([0068] a memory 660 that stores program codes and data) and executable by the processor, 
wherein the processor is configured to, when executing the program, perform the following steps: 
App. No. 16/969,275Page 4 of 13obtaining a time gap between a first occasion and a second occasion, wherein the first occasion is an occasion of an early indication signal, and the second occasion is an occasion of a physical downlink control channel (PDCCH) corresponding to the early indication signal, 
wherein the early indication signal comprises at least one of a wake-up signal (WUS) or a go-to-sleep signal (GTS); 
determining the occasion of the early indication signal based on the second occasion and the time gap, in a case that the second occasion is determined; 
performing blind detection for a paging signal or the PDCCH or continuing to sleep, in a case that the early indication signal is detected at the determined occasion of the early indication signal; 
wherein the determining the occasion of the early indication signal comprises: 
determining a start time or an end time of a maximum duration of the early indication signal, or, 
determining a start time or an end time of an actual duration of the early indication signal.   
Claim 16, see claim 1 for the rejection, Bhattad discloses a method for transmitting information, operable by a network device, comprising: 
obtaining a time gap between a first occasion (fig 9, MPDCCH monitoring 914) and a second occasion, wherein the first occasion is an occasion of an early indication signal, and the second occasion is an occasion of a physical downlink control channel (PDCCH) corresponding to the early indication signal, 
wherein the early indication signal comprises at least one of a wake-up signal (WUS) or a go-to-sleep signal (GTS); 
determining the occasion of transmitting the early indication signal based on the second occasion and the time gap, in a case that the second occasion is determined; 
transmitting the early indication signal at the determined occasion of transmitting the early indication signal; App. No. 16/969,275Page 5 of 13  
wherein the determining the occasion of the early indication signal comprises: 
determining a start time or an end time of a maximum duration of the early indication signal, or, 
determining a start time or an end time of an actual duration of the early indication signal. 
Claim 21, see claim 7 for the rejection, Bhattad discloses the method according to claim 16, wherein:  
The occasion is a start time or an end time of time domain transmission unit(s) where the PDCCH is located, and the time domain transmission unit(s) comprises any of the following: a time domain symbol, a subframe or a slot.  
Claim 24, see claim 11 for the rejection, Bhattad discloses the method according to claim 16, wherein the time gap is determined and reported by a user equipment, or, the time gap is determined by the network device, or, the time gap is predefined by a protocol.  
Claim 27, see claim 1 for the rejection, Bhattad discloses a network device, comprising: 
a processor (fig 6, processor), a memory (fig 6, memory), and a program stored in the memory ([0040] program code, programs, subprograms, software components) and executable by the processor, wherein the processor is configured to, when executing the program, perform the steps of the method according to claim 16.  
Claim 30, see claim 5 for the rejection, Bhattad discloses the user equipment according to claim 15, wherein: 
the number of the actual duration is at least one, and the start time of each of the at least one actual duration is the same as the start time of the maximum duration of the early indication signal; or, 
the number of the actual duration is at least one, and the end time of each of the at least one actual duration is the same as the end time of the maximum duration.  
Claim 31, Bhattad discloses the user equipment according to claim 15, wherein in a case that the number of the actual duration is at least two, the processor is configured to, when executing the program, perform the following step: performing blind detection in the at least two actual durations (Bhattad [0164] In an exemplary embodiment, the UE may perform blind detection of a wake-up signal for multiple lengths of the wake-up signal and one or more positions).  
Claim 32, see claim 7 for the rejection, Bhattad discloses the user equipment according to claim 15, wherein: 
the second occasion is a start time or an end time of time domain transmission unit(s) where the PDCCH is located, and the time domain transmission unit(s) comprises any of the following: a time domain symbol, a subframe or a slot.  
Claim 33, see claim 9 for the rejection, Bhattad discloses the user equipment according to claim 15, wherein a duration of the time gap is related to at least one of the following: 
a type of a receiver that receives the early indication signal; 
a preset behavior of the user equipment, wherein the preset behavior comprises: 
the user equipment performing downlink synchronization only based on the early indication signal, or, 
the user equipment performing downlink synchronization based on the early indication signal and a synchronous signal App. No. 16/969,275Page 7 of 13block, or, 
the user equipment performing downlink synchronization only based on a synchronous signal block; or, 
a frequency domain transmission resource of the early indication signal, and a frequency domain transmission resource of the PDCCH corresponding to the early indication signal.  
Claim 34, see claim 5 for the rejection, Bhattad discloses the method according to claim 16, wherein: 
the number of the actual duration is at least one, and the start time of each of the at least one actual duration is the same as the start time of the maximum duration of the early indication signal; or, 
the number of the actual duration is at least one, and the end time of each of the at least one actual duration is the same as the end time of the maximum duration.  
Claim 35, see claim 7 for the rejection, Bhattad as modified discloses the network device according to claim 27, wherein: 
the second occasion is a start time or an end time of time domain transmission unit(s) where the PDCCH is located, and the time domain transmission unit(s) comprises any of the following: a time domain symbol, a subframe or a slot.  
Claim 36, see claim 11 for the rejection, Bhattad discloses the network device according to claim 27, wherein the time gap is determined and reported by a user equipment, or, the time gap is determined by the network device, or, the time gap is predefined by a protocol.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647